Exhibit 10.19 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this "Agreement") is made as of August 14, 2013, by and among MERCANTILE BANK CORPORATION, a Michigan corporation ("Mercantile Corp"), MERCANTILE BANK OF MICHIGAN ("Mercantile Bank") (together referred to as "Mercantile"), FIRSTBANK CORPORATION, a Michigan Corporation ("Firstbank"), and David L. Miller ("Executive"). Mercantile Corp and Firstbank, are parties to an Agreement and Plan of Merger, dated August 14, 2013, pursuant to which Firstbank will merge with and into Mercantile Corp (the "Merger"). This Agreement is intended to define the entire terms and conditions of the employment relationship between Mercantile and Executive after the Merger. This Agreement will become effective if and only if the Merger is consummated. In consideration of Executive’s continued employment and the other provisions of this Agreement, the parties agree as follows: 1. Effective Date and Termination . This Agreement will become effective if and only if the Merger occurs and will automatically become effective at the effective time of the Merger (the "Effective Time"). At the Effective Time, this Agreement will supersede all previous agreements and understandings pertaining to Executive's employment with and compensation by Firstbank or Mercantile or any of their affiliates or subsidiaries, including, but not limited to, the Change in Control Severance Agreement dated December 7, 2000, between Executive and Firstbank (the "CIC Agreement"). The CIC Agreement will terminate and will have no further force or effect at the Effective Time. This Agreement will terminate twelve (12) months from the Effective Time. 2. Employment . Executive will initially be employed by Mercantile as its Senior Vice President. Executive's entire business time and best efforts will be devoted to the performance of Executive's duties for Mercantile. Executive shall perform his duties under this Agreement in accordance with reasonable standards and policies established from time to time by Mercantile. 3. Severance and Retention Payments . A.
